             Case 3:16-cv-01857-CVR Document 59 Filed 10/29/18 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO
 MYRNA MALDONADO-PEREZ

 Plaintiff

 v.                                                     CV. 16-1857 (CVR)

 NANCY A. BERRYHILL, ACTING
 COMMISSIONER OF SOCIAL
 SECURITY

 Defendants



                                      JUDGMENT

       The Court, through the Honorable Magistrate Judge Camille L. Velez-Rive, has

issued an Opinion and Order on October 26th, 2018 (Dkt. 58) granting defendant’s Motion

for Summary Judgment (Dkt. 47) and dismissing with prejudice all of plaintiff’s federal

claims and all state claims.

WHEREFORE, it is

       ORDERED AND ADJUDGED that all of plaintiff’s federal and state claims against

defendant are hereby DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.

       At San Juan, Puerto Rico, this 29th day of October 2018.



                                             FRANCES RIOS DE MORAN
                                            CLERK OF COURT


                                            S/ Yelitza Rivera-Buonomo
                                                    Deputy Clerk
